NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODRICK GORDON DeROCK,                          No. 17-35783

                Plaintiff-Appellant,            D.C. No. 1:12-cv-00024-BLW-
                                                LMB
 v.

BOISE CITY; ADA COUNTY HOUSING                  MEMORANDUM*
AUTHORITY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Rodrick Gordon DeRock appeals pro se from the district court’s summary

judgment in his action alleging federal claims arising out of a rental dispute. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Pac. Shores

Props., LLC v. City of Newport Beach, 730 F.3d 1142, 1156 (9th Cir. 2013). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because DeRock

failed to raise a genuine dispute of material fact as to whether he was denied a

reasonable accommodation. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056,

1060 (9th Cir. 2007) (setting forth elements of a claim for failure to accommodate

under Title II of the Americans with Disabilities Act and Section 504 of the

Rehabilitation Act); McGary v. City of Portland, 386 F.3d 1259, 1262 (9th Cir.

2004) (setting forth elements of a claim for failure to accommodate under the Fair

Housing Amendments Act of 1988).

      The district court did not abuse its discretion by denying DeRock’s request

to amend the Case Management Order because DeRock failed to show good cause.

See Fed. R. Civ. P. 16(b); Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087-88

(9th Cir. 2002) (setting forth standard of review and explaining that moving party

must show good cause to modify scheduling order).

      AFFIRMED.




                                          2                                    17-35783